I bring everyone warm greetings 
from the people of Kiribati, on whose behalf I am once 
again privileged to address this body. In my country we 
begin all formal addresses by conferring blessings of 
peace and good health on all present, so let me say Kam 
na bane ni Mauri.

I echo the sentiments conveyed by previous 
speakers in congratulating the President on assuming 
the presidency of the General Assembly at its sixty-
ninth session. I am confident that under his able 
stewardship, our Organization will continue its work 
towards improving the security and quality of life for 
all members of our global community, in particular 
the most vulnerable. Let me also take this opportunity 
to acknowledge with appreciation the commendable 
leadership of his predecessor, Mr. John Ashe, for his 
guidance and stewardship over the past year.

I also wish to commend the unwavering commitment 
and hard work of our Secretary-General, Mr. Ban 
Ki-moon, who has served as an able navigator of our 
family’s ship, steering the United Nations through 
the diverse and complex realities and the myriad of 
challenges facing our peoples and nations around the 
world. In particular, I wish to commend his sterling 
leadership and demonstrated personal commitment to 
the need to focus global attention on those who are most 
vulnerable and who are on the front line of the many 
major challenges facing us today as a global community.

We meet at a very critical time in the history of 
multilateralism. The global community is in the process 
of shaping a post-2015 development framework. We 
are hearing stronger calls for United Nations reforms, 
for reassessing the way we do things in our family of 
nations. The membership is calling for a move away 
from business as usual and for transformational 
changes. We welcome the theme of the sixty-ninth 
session — “Delivering on and implementing a 
transformative post-2015 development agenda” — as it 
aptly captures the call for changes by the membership.

Earlier this week, on Tuesday, we concluded one of 
the most successful conferences ever convened by the 
Secretary-General on climate change. We applaud the 
leadership and the Secretary-General’s very positive 
initiative. Those of us on the front line of the impacts 
of climate change welcome the renewed focus and the 
rallying by the United Nations membership behind the 
Secretary-General’s call for ambitious announcements 
and commitments. The real challenge, however, is 
in being able to translate those commitments and 
announcements into action.

Three weeks ago, Samoa hosted the Third 
International Conference on Small Island Developing 
States. The United Nations and those who attended 
declared it a resounding success. We thank our gracious 
hosts — the Government and the people of Samoa. 
Those very successful conferences signify recognition 
by the United Nations and the membership of the need 
to highlight the special case of those on the front line 
of sustainable development, to refocus global attention 
to the prevailing socioeconomic and environmental 
challenges that continue to constrain efforts by small 
island developing States (SIDS) to achieve sustainable 
development. That is particularly pertinent now, as the 
international community is in the process of shaping 
the post-2015 development agenda.

The Small Island Developing States Accelerated 
Modalities of Action provides a clear blueprint of 
how the SIDS want to move forward in their efforts 
to achieve sustainable development. The real test of 
the success of the Samoa Conference, however, is in 
the adoption of outcomes into genuine and durable 
partnerships that can translate into activities on the 
ground that will deliver tangible benefits to our people.

While SIDS heard the plight of some of the most 
vulnerable, other United Nations processes are talking 
about the graduation of those countries from the least 
developed countries category. We believe that there is 
a contradiction here. If we as a family of nations do 
not act and do not work in partnership with those on 
the front line of major challenges, whatever they may 
be, then we will have failed in our efforts. I would like 
to reiterate our deepest appreciation to the Secretary-
General for his demonstrated commitment and 
leadership in focusing the United Nations and global 
attention on the plight of the most needy, in alleviating 
poverty, addressing the Ebola epidemic, raising the 
voices of youth and women and their participation in 
development, ending gender-based violence, promoting 
peace and security, and acting against climate change 
now.

As I have highlighted on numerous occasions 
in the past, including earlier this week, the issue 
of climate change remains the most single pressing 
challenge for us in Kiribati. Climate change is an 
existential challenge for low-lying island countries like 
mine, Tuvalu, the Marshall Islands, the Maldives and 

Tokelau, and I again call for urgent global action to 
help those countries adapt and for international legally 
binding commitments to cut greenhouse emissions. 
The global community cannot afford to not listen to our 
stories and to the plight of our peoples. Our plight is the 
plight of the global community, further down the line. 
Everyone’s future is on the line.

I have just returned from an Arctic expedition, to 
the North Pole — hence, my loss of voice. I am still 
overwhelmed today by what I witnessed with my own 
eyes. The melting of the massive sheets of ice in the 
Arctic region due to climate change will not only have 
severe impacts on the lives of people in that region but 
will also result in the demise of future generations in 
other parts of the globe, in particular our most vulnerable 
atoll island nations. It has been an eye-opener for me 
to spend time in the past week in polar conditions. It 
gave me a wider perspective of the immensity of what 
is at stake beyond our own immediate concerns. That 
visit to the Arctic region highlighted the stark reality 
of the very direct connection between the destruction 
of that polar region to what is happening to us in the 
equatorial region, and the very unlikely possibility of 
ever reversing that process once it has gone so far.

On Tuesday we heard the voice of a very talented 
young woman, Ms. Kathy Jetnil-Kijiner, a poet from 
our part of the world, from the Marshall Islands. Her 
voice represents the apprehension, the concern and the 
voice of mothers from low-lying countries like ours 
who lament what the future holds for their children 
and their children’s children. Surely, we as leaders and 
the mothers like Kathy and millions of others around 
the world share, or should share, the same ultimate 
goal — to leave to our children and grandchildren a 
future that is better than what we inherited from our 
forefathers. We from Kiribati salute Kathy for reaching 
out and for touching the hearts of leaders who heard 
her speak. May she touch many hearts and move many 
more hearts.

The very sad reality is that we are just not on 
course to achieve that. It is glaringly obvious that 
we need to do things differently. We owe it to those 
whom we represent — our people. For us, climate 
change is not an event in the future. It is an event that 
we are dealing with today. We simply cannot talk of 
sustainable development without talking about climate 
change. Earlier this week, I appealed to fellow leaders, 
and will do so again today, for all of us to work together 
against climate change and to move towards binding 
international agreements, towards a clean energy 
future, a healthier greener future for our children and a 
healthier, greener home for our one planet, Earth.

What are we doing? Let us accept full responsibility 
for our own development to improve the well-being of 
our people into the future. We are determined to achieve 
that by finding national solutions to overcome the 
enormous development challenges that constrain our 
efforts. My Government has mainstreamed sustainable 
development principles into our national development 
plan, policies and strategies. Climate change and 
adaptation measures are integrated into our national 
budgeting process and development programmes to 
strengthen disaster risk management. We have adopted 
an inclusive, whole-of-government and whole-of-nation 
approach aimed at addressing climate change impacts 
and strengthening our resilience.

Our strategy for migration with dignity is an 
investment in the education of our people and upping 
the skills of our young population to equip them with 
the educational qualifications and employable skills 
that will enable them to migrate with dignity to other 
countries as a matter of choice and, in the worst-case 
scenario, when our islands can no longer sustain human 
life.

Last July, along with other frontline low-lying atoll 
island States — Tuvalu, the Marshall Islands, Maldives 
and Tokelau — Kiribati initiated the establishment of 
the Coalition of Low-lying Atoll Nations on Climate 
Change (CANCC). The Coalition held its inaugural 
meeting in Tarawa in July and produced an outcome 
document that embraces the Coalition’s goals and 
vision for building the resilience of our people in the 
face of the challenges of climate change. The initiative 
is prompted by the concerns we share regarding the 
increasing severity of those challenges and the slow 
pace of global action to address them. Our Coalition of 
nations continues to support the ongoing negotiations 
under the United Nations Framework Convention on 
Climate Change, but we also emphasize that urgent 
action must be taken now to assist our countries and 
all vulnerable communities to adapt to the impacts of 
climate change.

The Coalition initiative demonstrates our political 
commitment and determination to find innovative 
solutions to the threats we face from climate change. 
We are looking at building up our low islands and 
climate-proofing our infrastructure, and at our 

development efforts to prepare and build the resilience 
of our people in the face of the challenge.

We cannot do this alone, and we acknowledge the 
support of our development partners and regional and 
international organizations that have assisted us and 
continue to support our efforts to address the challenge 
of climate change. However, much more remains to be 
done, including making climate-financing facilities 
more accessible and flexible, as the solutions and 
options for facing this challenge vary from nation to 
nation.

The ocean plays a pivotal role in the sustainable 
development of my country. Our vision for achieving 
sustainable development hinges on the blue 
economy — on the conservation and sustainable 
management of our marine and ocean resources. 
While we in Kiribati have been labelled a small 
island developing State, we are in fact a “large ocean” 
State that spans an ocean area of 3.5 million square 
kilometres. The ocean has been an integral part of 
our life since time immemorial. While it now poses a 
serious threat to our survival from sea-level rise, it also 
provides immense opportunities, not only as a source 
of daily sustenance, but also as a means through which 
we can realize sustainable development and achieve 
livelihoods for our people.

Our exclusive economic zone (EEZ) is one of the 
largest in the world and is home to abundant tuna 
resources that provide rich fishing grounds for our 
distant fishing partners. We estimate that the total 
annual landed value of the fisheries industry in our 
EEZ is approximately $4 billion. Yet only 5 to 8 per 
cent of that comes to us as resource owners, through 
licensing fees. We have to ask, where is the equity and 
fairness in that?

There is a need to review and restructure the 
nature of public and private partnerships in the fishing 
industry. A more equitable partnership based on mutual 
respect, goodwill, fairness and accountability will go 
a long way in providing an enabling environment for 
sustainable development.

My Government is working to maximize the returns 
from our large fisheries resource through value-adding 
fisheries development, including on-shore processing. 
Our limited capacity in terms of capital, technical 
know-how, a lack of infrastructure, distance from 
commercial and trade centres and air and sea transport 
challenges stands in the way of our progress towards 
that development aspiration. Direct foreign investment 
and genuine partnership are therefore a way forward 
in that regard. I am confident that such partnership, 
forged around an equitable distribution of gains, will 
be the development model going forward, with mutual 
gains to be made.

Human activities have been responsible for the 
accelerated degradation of our global environment, in 
the pursuit of short-term economic gains without due 
regard to the health of our oceans and our environment. 
Never in human history has the health of our oceans 
and planet Earth been so challenged. We all have a 
shared responsibility and obligation with regard to the 
protection of the ocean from further degradation and 
the sustainable management of its rich biodiversity.

My country recognizes that shared responsibility 
and, in 2008, established the Phoenix Islands Protected 
Area (PIPA) in partnership with Conservation 
International and the New England Aquarium. 
UNESCO has inscribed PIPA on its list of World 
Heritage Sites. In January 2015, we will completely 
close off the Phoenix Islands Protected Area to all 
commercial fishing activity across an area of more than 
410,000 square kilometres, representing 11 per cent of 
our total EEZ — about the size of the state of California.

PIPA is a rich fishing ground, so its total closure 
on 31 December this year will entail loss of much-
needed revenue for Kiribati from fishing licence fees. 
For us, it is a major but necessary short-term sacrifice 
for the long-term health of our ocean and for sustaining 
fish stocks for global food security. It demonstrates 
our political commitment to the importance of marine 
conservation and the sustainable management of marine 
resources. It is our contribution to humankind and the 
common good of all.

But the announcement of complete closure of this 
vast marine protected area will amount to nothing 
without monitoring and enforcement. We have therefore 
established a PIPA trust fund to support our national 
efforts in managing PIPA and monitoring that vast 
marine protected area. We thank those who share our 
vision and have contributed to the fund. We encourage 
our partners who have not yet done so to join with us in 
that massive undertaking.

The challenges we face in the twenty-first century 
have taken on a new dimension. It is no longer a fight 
to save a species here and a collapsed stock there; 
the fight has become larger. It is now about how to 

ensure the survival of whole peoples — communities, 
villages, cities and nations. Entire ecosystems hang in 
the balance, the ecosystems that provide us with the air 
we breathe, the water we drink and much of the food we 
eat. It is time to view our global development in a whole 
new way. It is time to change business as usual. Indeed, 
a paradigm shift and transformational development 
approaches are necessary, starting from within our own 
nations and moving out to regional and international 
multilateral processes, institutions and partnerships.

It is high time we recognize that the new challenges 
require that we draw on all the resources available to the 
global community. Development and global challenges 
do not belong to Governments alone. Let us bring in our 
youth, our women, civil society, the private sector and 
our traditional institutions. Let us be inclusive. Let all 
those who have a contribution to make make it.

We welcome the inclusion of Taiwan in the 
international processes of the World Health Assembly. 
We hope that a similar inclusive approach will prevail 
in respect of our other international institutions and the 
United Nations processes, where Taiwan and all those 
that can participate and contribute meaningfully for the 
good of humankind can be brought in to do so.

We join in the broad international condemnation 
of criminal extremism and express the hope that such 
destabilizing tensions in Europe, the Asia-Pacific region 
and elsewhere can be settled through peaceful means. 
As distant as we think we are from the epicentres of 
such events, they nonetheless impact on us in a very 
real way in our part of the world.

In my country, even before the advent of climate 
change, the atoll environment was indeed harsh. Life 
on the low-lying atoll islands has always been difficult. 
We have always worked on the principle of working 
together as part of a community on the premise that 
there will be some challenges that are larger than us and 
need collaboration. The age-old test of our resilience 
and our strength as a community is defined by the well-
being of the weakest member of our community. For us, 
sustainable development must be inclusive. It requires 
sincerity, goodwill, respect and the willingness to move 
a little more slowly so as to assist and bring everyone 
on board in order to move forward together.

I would like to bring those principles to the United 
Nations. The pursuit of sustainable development 
and lasting peace and security calls for and requires 
sacrifice. It requires inclusiveness. It requires 
collective and decisive action. It also requires political 
commitment and political leadership from all of us 
here, for the time to act is now.

On that note, I leave members with the traditional 
blessing: may health, peace and prosperity be with us 
all.
